Citation Nr: 9925118	
Decision Date: 09/01/99    Archive Date: 09/13/99

DOCKET NO.  97-29 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

The propriety of the initial 10 percent rating assigned for 
postoperative residuals of a left ankle injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Peter C. Lenart, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 26, 1996 to 
April 14, 1997.

In June 1997 the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina, granted the 
veteran's claim for service for postoperative residuals of a 
left ankle injury and assigned a 10 percent rating.  The 
veteran timely appealed the 10 percent rating for his left 
ankle disability to the Board of Veterans' Appeals (Board).  
The veteran perfected his appeal through the submission of VA 
Form 9, and indicated that he wished to testify before a 
Member of the Board at the RO (Travel Board hearing).  The 
veteran was scheduled for a Travel Board hearing on April 22, 
1999, but did not appear.  Neither the veteran nor his 
representative has indicated an interest in rescheduling the 
Travel Board hearing or provided a justification for his 
absence.  Under these circumstances, the Board finds that the 
request for a Travel Board hearing has been withdrawn.  See 
38 C.F.R. § 20.704(e) (1998).

As the veteran has disagreed with the initial evaluation 
assigned for his left ankle disability, the Board has 
recharacterized this issue as involving the propriety of the 
initial rating assigned.  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's
appeal has been obtained.

2.  Since the filing of a claim for benefits in April 1997, 
the residuals of the veteran's left ankle injury have been 
shown to include minimal degenerative changes (substantiated 
by June 1997 x-rays), no evidence of chronic infection, and 
no effusion or deformity; range of motion was observed as 8 
degrees of dorsiflexion to 15 degrees of plantar flexion, 0 
degrees of inversion, and 5 degrees of eversion, consistent 
with "marked" limitation of motion; no instability was 
noted to varus or valgus stressing in either the neutral or 
plantar flexed positions;  no subluxation of the medial or 
lateral tendons was appreciated;  no crepitations were 
observed; the veteran demonstrated an ability to walk without 
difficulty on inverted feet, but not everted feet, and no 
other evidence of impairment.


CONCLUSION OF LAW

The criteria for an initial 20 percent rating, but no higher, 
for the postoperative residuals of the left ankle injury have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5271 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran entered military service on December 26, 1996.  
On January 26, 1997 he suffered an inversion injury to his 
left ankle while running.  He was diagnosed initially with a 
severe ankle sprain.  A subsequent orthopedic examination 
revealed tenderness, ecchymosis and edema of the lateral 
aspect of the left ankle, and specifically overlying the 
calcaneofibular ligament.  Subtalar joint testing revealed 
gross instability.  X-rays revealed no fractures and showed 
adequately reduced joints.  He was observed to have nearly a 
full range of motion, but it was painful at the range 
extremes.  Gross instability was observed at the subtalar 
joint and the talofibular ligament appeared to be intact.  He 
underwent corrective surgery on January 27, 1997, involving a 
reconstruction of the lateral aspect of the left angle.  
Immediately following the surgery, it was anticipated that he 
could return to duty in three months.  The examiner referred 
the veteran's injury for review by a Medical Evaluation Board 
(MEB).

The veteran's status was reviewed by the MEB in February 
1997, which referred the case to an informal Physical 
Evaluation Board (IPEB).  The IPEB reviewed the veteran's 
records and recommended a 20 percent disability rating.  The 
IPEB further noted that the veteran had two left ankle 
sprains prior to service, and that these, along with his 1997 
injury, "predisposed him to future problems due to 
instability."  The IPEB also stated that the veteran's ankle 
injury "render[ed] him unfit for further military duty."  
He received a general discharge from the military on April 
14, 1997.

The veteran submitted a VA disability claim later in April 
1997 and underwent a VA orthopedic examination in May 1997.  
The examiner noted the veteran's history of left ankle trauma 
in service and his subsequent surgery, and noted the 
veteran's complaints of persistent pain and weakness in his 
left ankle.  Clinical observation revealed a 5-centimeter 
oblique incision [scar] centered over the posterior lateral 
malleolus that was healing well at the time of the 
examination.  The examiner observed some foreign body 
granuloma reaction due to probable Vicryl sutures 
subcutaneously.  The skin was intact with no evidence of 
chronic infection.  No effusion or deformity was appreciated 
during the examination.  Range of motion was observed to be 
about 8 degrees of dorsiflexion to 15 degrees of plantar 
flexion, with essentially no inversion (0 degrees) and about 
5 degrees of eversion.  No instability was observed to varus 
or valgus stressing, either in the neutral or plantar flexed 
positions.  The examiner observed no subluxation of the 
medial or lateral tendons.  The veteran was observed to be 
able to heel and toe walk without difficulty.  He was also 
able to walk on inverted feet, but not everted feet.  The 
examiner thought this was possibly because of peroneus longus 
tendon disruption.  The examiner observed no other evidence 
of impairment or of crepitations.  The examiner's clinical 
impression was that of a post-surgical soft tissue injury to 
the left ankle with subsequent pain disability on or off of 
motion.  X-rays requested by the orthopedic examiner revealed 
evidence of a metallic device within the calcaneus, likely 
resulting from the veteran's corrective ankle surgery.  In 
addition, the x-rays revealed minimal degenerative changes 
within the ankle.

The veteran also underwent a VA general medical examination 
in June 1997.  The examiner noted the veteran's self-reported 
history of twisting his ankle in service and then learning 
that he had torn ligaments, thus necessitating surgery.  The 
veteran reported that he had no previous injury to this 
ankle.  The veteran complained of daily ankle pain, 
occasional swelling and reported experiencing a popping 
sensation in his ankle.  The veteran reported that his job in 
a stock room required him to walk a great deal, and that his 
ankle bothered him as a result of this walking.  The examiner 
observed a well-healed surgical scar on the lateral aspect of 
the left ankle just below the lateral malleolus.  The 
veteran's left ankle appeared somewhat stiff, no crepitus and 
no laxity of the joint was appreciated upon examination.  The 
examiner also noted the absence of edema or point tenderness.  
This examiner declined to provide a detailed clinical 
impression, choosing instead to defer to the judgment of the 
orthopedic examiner.

In June 1997 the RO granted service connection for the 
postoperative residuals of the veteran's left ankle injury 
and assigned a 10 percent disability evaluation.


II.  Legal Analysis

As a preliminary matter, the Board finds that the veteran's 
claim for a rating higher than 10 percent for his service-
connected left ankle disability is plausible and capable of 
substantiation; therefore his claim is well grounded within 
the meaning of 38 U.S.C.A. § 5107(a).  See Caffrey v. Brown, 
6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. 
App. 629, 631-632 (1992).  The Board also is satisfied that 
all relevant evidence has been properly developed and no 
further assistance to the veteran is required in order to 
comply with the duty to assist.  Id.

Disability evaluations are determined by comparing a 
veteran's present symptom-atology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  The veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of the Fenderson case is 
warranted.  In that case, the Court of Appeals for Veterans 
Claims (Court) emphasized the distinction between a new claim 
for an increased evaluation of a service-connected disability 
and a case in which the veteran expresses dissatisfaction 
with the assignment of an initial disability evaluation where 
the disability in question has just been recognized as 
service-connected.  In the former case, the Court held that 
the rule of Francisco v. Brown, 7 Vet. App. 55, 58 (1994), 
that the current level of disability is of primary importance 
when assessing an increased rating claim, applies.  In the 
latter case, however, where, as here, the veteran has 
expressed dissatisfaction with the assignment of an initial 
rating, the Francisco rule does not apply; rather, the VA 
must assess the level of disability from the date of initial 
application for service connection and determine whether the 
level of disability warrants the assignment of different 
disability ratings at different times over the life of the 
claim-a practice known as "staged rating."

Here, the RO did not characterize the issue as one involving 
the propriety of the initial evaluation assigned, or 
explicitly consider whether the "staged rating" was 
appropriate.  However, there is only the report of two VA 
examinations, only two days apart, both of which were 
considered by the RO in evaluating the claim.  Hence, there 
is no basis for consideration of a "staged rating," and the 
Board's characterization of the issue consistent with the 
Fenderson decision does not result in an analysis different 
than that employed by the RO.

The veteran currently has a 10 percent rating for his left 
ankle disability under Diagnostic Code 5271, for "moderate" 
limitation of motion.  A 20 percent rating, the highest 
assignable under this diagnostic code, requires evidence of 
"marked" limitation of motion.  Limitation of motion also 
is the basis for evaluating degenerative/traumatic arthritis.  
See 38 C.F.R. §§ 4.71a, Diagnostic Codes 5003 and 5010.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by the limitation of motion, to be combined, not added, under 
Code 5003.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  Id.

In this case, the medical evidence shows that the veteran has 
"marked" limitation of motion in his left ankle, which is 
commensurate with a 20 percent rating under Code 5271.  The 
reports of the May and June 1997 VA examinations indicate 
that he could only dorsiflex his left ankle to 8 degrees and 
plantar flex it to 15 degrees, which was significantly less 
than normal in both directions (in fact, less than 1/2 of 
normal).  See 38 C.F.R. § 4.71, Plate II (indicating that 
"standard" range of motion in the ankle is from 0 to 20 
degrees of dorsiflexion, and from 0 to 45 degrees of plantar 
flexion).  Since, however, a 20 percent rating is the maximum 
rating that may be assigned under Code 5271 (or under Codes 
5003 and 5010), he must satisfy the criteria of another code, 
or warrant extra-schedular consideration, to obtain a rating 
higher than 20 percent.

If, as here, the disability at issue is of a musculoskeletal 
nature or origin, then VA may, in addition to applying the 
regular schedular criteria, consider granting a higher rating 
for functional impairment caused by pain, limited or excess 
movement, weakness, excess fatigability, or incoordination-
assuming these factors are not already contemplated by the 
governing rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

There is no medical evidence indicating the veteran has 
greater disability in his left ankle than is contemplated by 
a 20 percent rating, which, under Code 5003, is meant to 
encompass the functional impairment he has due to pain and 
painful motion.  However, he also does not have other 
symptoms that would suggest he is entitled to a rating higher 
than 20 percent-such as effusion, point tenderness, 
or deformity associated with the ankle.  The VA physicians 
who examined him in May and June 1997 further indicated that 
there were no signs of subluxation, instability or laxity.  
Additionally, he was able to heel and toe walk without 
difficulty, except during eversion walking.  His surgical 
scar is asymptomatic (not painful, tender, ulcerated, 
adherent to underlying tissue, poorly nourished, etc.), so 
there is no basis for assigning a higher evaluation under 
Diagnostic Codes 7803, 7804, or 7805 either, or based upon 
any alternative or additional basis.  See 38 C.F.R. §§ 4.14, 
4.71a, Diagnostic Codes 5270, 5272, 5273, 5274; 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Accordingly, based on the medical evidence of record, the 
Board finds that an initial 20 percent rating is appropriate 
and most consistent with the present severity of the 
veteran's left ankle disability; the criteria for a higher 
rating are not met.  In reaching this conclusion, the Board 
has considered the benefit-of-the-doubt rule, but finds that, 
as the preponderance of the evidence is against a rating 
greater than 20 percent, such rule does not apply.  See 
38 U.S.C.A. § 5107(b); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

The above discussed is based on application of the pertinent 
provisions of the Rating Schedule.  Additionally, however, 
the Board notes that there is no indication that the 
schedular criteria are inadequate to evaluate the veteran's 
left ankle disability.  For example, there has been no 
showing that it has caused marked interference with his 
employment (i.e., beyond that contemplated in the assigned 
evaluation).  Although he indicated in his July 13, 1997 
letter to the RO that jobs in his area are labor intensive 
and that he cannot spend 8 to 10 hours a day standing due to 
the extent of his ankle pain, there is no clinical evidence 
to support his allegations.  The disability also has not 
necessitated frequent periods of hospitalization or otherwise 
rendered impracticable the application of the regular 
schedular standards.  In the absence of evidence of these 
factors, the Board is not required to remand this case to the 
RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1995); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial 20 percent rating, but no higher, is granted for 
the residuals of the left ankle trauma, subject to the laws 
and regulations governing the payment of VA monetary 
benefits.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals


 

